Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Sally Teng on  May 20, 2022.
In the claims: 
Cancel claims 9-21, 24-25; 28-29, 32-33.


DETAILED ACTION
This Office Action is responsive to Applicant's Remarks, filed 03/09/2022. In view of examiner amendments above, claims 1-8, 23, 26, 27, 30, 31, 34  are pending.  Claims 9-22, 24-25; 28-29, 32-33 are cancelled.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 03/09/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 1 and 23  under 35 U.S.C. § 102(a)(1) and 102(a)(2) over Pal et al. Organic & Biomolecular Chemistry (2014), 12(48); 9760-9763 is withdrawn per claim amendments to exclude Or from the definition of variable X of formula in claim 1. 
Allowable Subject Matter
Claims 1-8 and 23, 34  are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group IV: claims 26 and 27, Groups VII, claims 30, 31  directed to the  method of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104. 
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I, and IV, VII as set forth in the Office action mailed on 06/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.
Claims 1-8, 23, 26, 27, 30, 31, 34 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of formula I and method of using compound and compositions thereof  are novel and non-obvious over the prior art. 
The closest prior art is of the record. For example, the article by Pal et al. Organic & Biomolecular Chemistry (2014), 12(48); 9760-9763 which teaches methyl acyl phosphates compounds.
The reference does not teach compounds wherein the acyl phosphates compounds is substituted by NH-R groups  as required by instant claims  which are the distinct features of the instantly claimed compounds.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and, the claimed invention is deemed novel and unobvious over the
prior art.
Conclusion
Claims 1-8, 23, 26, 27, 30, 31, 34  are allowed. Claims 9-22, 24-25; 28-29, 32-33 are cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622